DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Li et al. (Li), Pub. No.  2011/0087794. 
As to claim 1, Li teaches the invention as claimed, including a method comprising:
determining, by a computing device, a content item that is requested by a user device (Li; paragraphs [0025; 0046]); 
retrieving, by the computing device and from one or more storage devices: manifest data for the content item; and a first plurality of data fragments of the content item (Li; paragraphs [0039; 0044-0046]); 
forming, by the computing device, a first chunk of data comprising the manifest data and the first plurality of data fragments (Li; paragraphs [0025; 0028; 0040-0042]); and 
sending, by the computing device and to the user device, the first chunk of data (Li; paragraphs [0046; 0048-0049]).

As to claims 2-7, Li teaches determining a point, in the first chunk, at which sending of the first chunk stopped; and restarting sending, to the user device and starting from the determined point, of the content item; determining a first size of a manifest portion of the first chunk of data and a second size of a content portion of the first chunk of data; and forming a header portion of the first chunk of data that indicates the first size of the manifest portion and the second size of the content portion; a wireless device; a content server; retrieving, by the computing device, on behalf of the user device, and based on selection parameters from the user device, the manifest data; receiving, from the user device, a request for content, wherein the request comprises screen resolution information or screen size information associated with the user device (Li; paragraphs [0025; 0027; 0030; 0039-0046]).

As to claims 8-10, Li teaches retrieving, by the computing device, for the user device, from the one or more storage devices, and based on the manifest data, a last plurality of data fragments of the content item; forming, by the computing device, a last chunk of data that comprises: an indicator of a last chunk; and the last plurality of data fragments; and sending, by the computing device, the last chunk of data to the user device; the first chunk of data and additional chunks of data sent to the user device collectively correspond to a single data file created by the computing device based on the manifest data; requesting, from an encoding device or a packaging device, by the computing device, and on behalf of the user device, the manifest data (Li; paragraphs [0039-0040; 0044-0049; 0051-0052]).
Claims 11-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.
Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,264,044. Although the conflicting claims are not identical, they are not patentably distinct from each 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448